Exhibit 99.2 Unaudited Pro Forma Condensed Combined Financial Statements On September 29, 2015, Veeva Systems Inc. (“Veeva” or the “Company”) and Veeva U.K. Holdings Limited, an indirect subsidiary of the Company, completed the acquisition of the entire share capital of Mineral Newco Ltd. that is the ultimate parent company of Zinc Ahead Holdings Ltd, Zinc Ahead Ltd, Zinc Ahead Inc., Zinc Ahead PTY LTD and Zinc Ahead (Japan) KK, collectively referred to as “Zinc Ahead”. The total closing consideration for the purchase was approximately $119.6 million in cash. In addition, the agreement calls for $10.0 million payable at a rate of one-third per year to employee shareholders and option holders of Zinc Ahead who remain employed with us. These payments have been accounted for as deferred compensation and will be recognized over the service period. The following unaudited pro forma condensed combined financial information for Veeva gives effect to the acquisition of Zinc Ahead as if the acquisition was completed on February 1, 2014, the beginning of the Company’s 2015 fiscal year. The unaudited pro forma condensed combined statement of operations for the year ended January 31, 2015 was prepared by combining (1) the consolidated statement of comprehensive income in Veeva’s audited historical consolidated financial statements included in Veeva’s Annual Report on Form 10-K for the year ended January 31, 2015 with (2) the statement of operations derived from Zinc Ahead’s audited historical financial statements prepared based on United Kingdom Generally Accepted Accounting Practice (UK GAAP) as of and for the year ended March 31, 2015, included elsewhere in this Current Report on Form 8-K/A, being Zinc Ahead’s most recent fiscal year end that ended within 93 days of Veeva’s most recent fiscal year ended January 31, 2015. The unaudited pro forma condensed combined statement of operations for the nine months ended October 31, 2015 was prepared by combining the (1) the condensed consolidated statement of comprehensive income in Veeva’s unaudited historical condensed consolidated financial statements included in Veeva’s Quarterly Report on Form 10-Q for the period ended October 31, 2015 (which includes approximately one month of results from the acquired Zinc Ahead business) with (2) the statement of operations derived from Zinc Ahead’s unaudited historical statement of operations prepared based on UK GAAP for the nine month period from January 1, 2015 to September 30, 2015, not included in this Current Report on Form 8-K/A. Certain reclassifications were made to conform Zinc Ahead’s historical UK GAAP statements of operations to Veeva’s US GAAP statements of operations.
